Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation of the instant invention in a single reference or an appropriate combination of multiple references. In particular, an aluminum alloy material having the claimed fibrous metal structure with the ratio of K100 to K111 was not turned up in a search of the prior art. 
It is noted that in the corresponding PCT Application, the International Searching Authority failed to turn up any references that demonstrated a lack of novelty or inventive step. Additionally, a Notification to Grant Patent Right for Invention was issued in the corresponding Chinese Patent Application. 
The closest prior art turned up in a search includes U.S. Patent Application Publication Number 2019/0127826 (Kaneko) and U.S. Patent Application Publication Number 2019/0136351 (Furukawa Electric). 
Kaneko is directed to an aluminum alloy material having an alloy composition consisting of 0.2 to 1.8% by mass of Mg, 0.2 to 2.0% by mass of Si, 0.01 to 1.50% by mass of Fe, with the balance containing Al and inevitable impurities. (Abstract) Cu can be present in an amount of 0.05% or less. (¶38) The aluminum alloy material has fibriform metallographic structure where the crystal grains extend so as to be aligned in one direction. (¶62) In the cross section parallel to the one direction, the average value of a size perpendicular to the longitudinal direction of the crystal grains is 270 nm or less. (¶62) This reference does not set forth the ratio of K100 to K111 as set forth within the instant claims.
Furukawa Electric is directed to an aluminum alloy material having an alloy composition consisting of 0.2 to 1.8% by mass of Mg, 0.2 to 2.0% by mass of Si, 0.01 to 1.50% by mass of 
U.S. Patent Application 16/979,654 (reference application) is directed to an aluminum alloy material having a particular composition and sets forth the structure of the crystal grains. This copending application sets forth different limitations than that set forth within the instant application. In particular, the range of silicon the instant application and the reference application do not overlap and are not obvious variants. Therefore, a double patenting rejection is not appropriate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784